Case 4:18-cv-10202-JEM Document 112 Entered on FLSD Docket 12/31/2020 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                  Case Number: 18-10202-CIV-MARTINEZ-OTAZO-REYES

  ANDREW SHABSHELOWITZ and
  LAURETTE SHABSHELOWITZ,
      Plaintiffs,

  vs.

  OLD DOMINION INSURANCE COMPANY,
  et al.,
          Defendants.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THIS MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge, for a Report and Recommendation (“R&R”) on Defendant Old Dominion

  Insurance Company’s (“ODIC”) Motion for Summary Judgment, [ECF Nos. 76, 88]. Magistrate

  Judge Otazo-Reyes filed an R&R, [ECF No. 109], recommending that Defendant’s Motion for

  Summary Judgment be granted, and that a final judgment be entered in favor of ODIC, the last

  remaining Defendant in this case. Plaintiffs timely filed Objections to the R&R, [ECF No. 110],

  to which Defendant replied, [ECF No. 111].

         The Court, having conducted a de novo review of the record and the issues presented in

  Plaintiffs’ objections, agrees with Magistrate Judge Otazo-Reyes’s conclusion that Plaintiffs’

  claim cannot proceed. Nonetheless, though the Court finds Plaintiffs’ objections were addressed

  by the R&R, the Court will address those pertinent to the analysis.

                                           DISCUSSION

          Defendant argues, and Magistrate Judge Otazo-Reyes found, that Plaintiffs’ breach of

  contract claim (Count I) fails as a matter of law because Plaintiffs failed to submit a sufficient
Case 4:18-cv-10202-JEM Document 112 Entered on FLSD Docket 12/31/2020 Page 2 of 4




  Proof of Loss with supporting documentation as required by their Standard Flood Insurance Policy

  (“SFIP”) with ODIC. Plaintiffs do not dispute that they did not submit supporting

  documentation—i.e., an estimate—with their Proof of Loss. Rather, Plaintiffs argue that ODIC

  had possession, constructive or actual, of an estimate of damage conducted by Pilot Catastrophe

  Services, Inc., on behalf of Plaintiffs’ condominium association’s insurer, American Bankers

  Insurance Company of Florida. They therefore contend that such possession obviates their duty to

  provide a separate estimate to ODIC, thereby deeming ODIC’s argument “disingenuous.”

          The Court is empathetic to the contention that the dismissal of Plaintiffs’ breach of contract

  claim is not warranted by what could be deemed a mere technicality, especially taking the facts in

  the light most favorable to Plaintiffs; however, in light of the strict compliance required under

  applicable legal authorities—and under the SFIP itself—the Court agrees with the finding that

  Plaintiffs have failed to comply with conditions precedent to bringing suit. See, e.g., Sanz v. U.S.

  Sec. Ins. Co., 328 F.3d 1314, 1317–18 (11th Cir. 2003) (“[N]ot even the ‘temptations of a hard

  case’ should cause courts to read the requirements of a federal insurance contract with ‘charitable

  laxity.’”). Plaintiffs do not cite to any legal precedent standing for the proposition that an insurer’s

  knowledge of an estimate prepared by an adjuster for a separate insurance company of a different

  insured is sufficient to satisfy the strict requirements of the SFIP.

          As to Plaintiffs’ contention that ODIC should have provided them with an estimate, the

  SFIP makes clear that:

          The insurance adjuster whom we hire to investigate your claim may furnish you
          with a proof of loss form, and she or he may help you complete it. However, this is
          a matter of courtesy only, and you must still send us a proof of loss within 60 days
          after the loss even if the adjuster does not furnish the form or help you complete it.


  44 C.F.R. § Pt. 61, App. A(1), Art. VII(J)(7); see also id. at Art. VII(R) (“You may not sue us to



                                                     2
Case 4:18-cv-10202-JEM Document 112 Entered on FLSD Docket 12/31/2020 Page 3 of 4




  recover money under this policy unless you have complied with all the requirements of the

  policy.”).

         Plaintiffs’ state-law “procurement” claims are also unavailing for the reasons set forth in

  the R&R. Though the Eleventh Circuit has not yet determined whether there is a distinction

  between claims-handling and procurement with respect to NFIP federal law preemption. Courts in

  this district, however, have adopted the Fifth Circuit’s analysis in Spong. See Spong v. Fid. Nat’l

  Prop. and Cas. Ins. Co., 787 F.3d 296, 306 (5th Cir. 2015); see also Roth v. Wright Nat’l Flood

  Ins. Co., No. 18-CV-21653, 2018 WL 8334079, at *3 (S.D. Fla. June 22, 2018). “[T]he key factor

  to determine if an interaction with an insurer is ‘claims handling’ is the status of the insured at the

  time of the interaction between the parties. If the individual is already covered…the interactions

  between the insurer and insured…are ‘claims handling’ subject to preemption.” Roth, 2018 WL

  8334079, at *3 (quoting Spong, 787 F.3d at 306). The Court agrees with the R&R’s well-reasoned

  application of that analysis in this case and adopts the finding that Plaintiffs’ state-based

  “procurement” claims actually sound in claims-handling and are therefore preempted by federal

  law. As such, Defendant is entitled to summary judgment on those counts.

         Lastly, Plaintiffs emphasize that they believe that insurance fraud occurred either by their

  condominium association, or by Pilot adjusters, in the form over inflated insurance estimates on

  their unit, as well as other units throughout the condominium. The Court, however, does not see

  the relevance to Plaintiffs’ particular claims in this case. Indeed, as Defendant argues, it appears

  that this particular quarrel is better aimed at the relevant parties, rather than ODIC. Accordingly,

  the Court cannot “provide direction to Plaintiffs regarding the $249,500 claim submitted” by the

  condominium association.

         Accordingly, after careful consideration, it is hereby:

                                                    3
Case 4:18-cv-10202-JEM Document 112 Entered on FLSD Docket 12/31/2020 Page 4 of 4




         ORDERED AND ADJUDED that

         1.     United States Magistrate Judge Otazo-Reyes’s Report and Recommendation, [ECF

  No. 109], is AFFIRMED and ADOPTED.

         2.     Defendant’s Motion for Summary Judgment, [ECF No. 88], is GRANTED. Final

  Judgment will be entered by separate order.

         3.     This case is CLOSED, and all pending motions are DENIED AS MOOT.

         DONE and ORDERED in Chambers at Miami, Florida, this 31st day of December 2020.



                                                    ________________________________
                                                    JOSE E. MARTINEZ
                                                    UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
  Andrew and Laurette Shabshelowitz, pro se




     -




                                                4
